Title: To Thomas Jefferson from Lucy Ludwell Paradise, 10 November 1788
From: Paradise, Lucy Ludwell
To: Jefferson, Thomas



Dear Sir
Bergamo Novr. the 10th. 1788

On the 29th. of October our dear friend Mr. Short came to us. On the 1st. of Novr. he was taken Ill with a Cold and fever which has continued upon him until now. Every care and attention is paid to him and we hope that he will soon be well. We have beged of him not to continue his journey but return with us to Paris, as we propose, as soon as Mr. Paradise hears from Mr. Anderson, to return to Paris. We are very greatly afraid that our friend Mr. Shorts Constitution is not so strong, as he, himself thinks it. Indeed the Physician has told Mr. Pand myself in private that he thinks Mr. Short is in a slow Consumption. Inclosed I take the liberty to send your Excellency a Letter for our friend Dr. Bancroft, which we beg of you first to read and after seal it, and send it to him, that we may receive his answer on our arrival at Paris. The Count our Daughter Mr. Paradise and myself join in every good wish for your Excellencies health and happiness.
I am Your Excellencies Grateful friend and Humb. Servt.,

Lucy Paradise


P.S. Give Mr. P and my tender love to your dear Daughters. Tell Miss Jefferson I hope I shall hear her sing and speak Italian at our return. We shall not expect an answer to this Letter here as we shall be gone. Mr. Short desired me to beg Your Excellency will write to him to Milan Post restent instead of to Rome. Should the influenza which has indisposed him for ten days quit him so as to permit him to leave this neighbourhood before the arrival of Your Letter he will give directions at the post office at Milan for them to be sent to him. Our friend is at this moment with us, not able in our opinion to take any journey. We are beging him to return with us, and the reason is, that he should be with you. He is now with his friends who all love him and we are anxious for him to continue with them. He says in answer to our prayers that as soon as he is well he is resolved to go to Milan, to join Mr. Rutledge to continue their journey. This however, is not in the opinion of any his friends here, a wise resolution. I have not read this Letter to him as, we thought it proper you should know the State of his health, therefore we beg your Excellency will not give him the least hint of anything we have communicated to you concerning him.

